Title: Anonymous Summary of Defense Evidence: 25–27 October 1770
From: UNKNOWN
To: 


       Witnesses for the Prisoner
       William Jackson. On the 5 of March I went to Capt. Preston’s lodging. Heard the bell. Ran out. Came down to my shop. Met a man who told me the People and Soldiers were fighting at my corner and he hoped in God would see it out. I returnd to Capt. Preston and told him. A Corporal and private came to Preston’s lodgings and told him the Town’s People were abusing them. Capt. Preston took his Sword and went with them.
       Edward Hill. A little after 9 I heard the Bells. Came down as far as the Town House. Asked where the fire was. Was told there was none but the Soldiers were killing the Towns People. Some of them said they would take the Centinel off his Post at the Custom house. Capt. Preston went to the Guard house. Took off a Guard. The People came from the Barracks. Some were for going to the Main Guard. Others said no don’t disturb them, we will take the Centinel at the Custom house off his Post. I went and told this to a Centinel at the Main Guard. They sent an Officer and Party to the Captain who came down with Mr. Basset. I was going down towards the Post Office and heard one or two Guns fired. I turnd back. When I got to Jacksons Corner heard two more. Went down towards the Centinel. Saw one Gun fired and the bullet struck on the Stone Wall. After all the firing Captain Preston put up the Gun of a Soldier who was going to fire and said fire no more you have done mischief enough.
       Benjamin Davis. I came into King Street. Saw people about in knots. Some at the bottom of the Town House, some at Jackson’s corner. Heard a noise down the Street and saw about 20 or 30 people round the Centinel who stood on the Custom House steps, they crying fire, damn you fire. I saw the Centinels Gun sometimes level and sometimes up. When his Gun was up they closed in, when down retreated. When I was up by the Guard two young men Inhabitants came up. One said you must send a party to the Centinel for I heard some of the People say they would kill him. In about 1/2 a minute somebody within said, out Guard and about seven came out and marched down Street and posted themselves round the Centry Box. There were then about 100 People near the Custom house about the Party. I stood about 6 minutes after this, hearing great noise and huzzaing but could distinguish no words, being up at Price’s Office. When I was near the Barracks a young Gentleman came to me and asked me to go help be at the Soldiers. I stood at Price’s office during all the firing. I never saw the Captain till all was over. There was about six seconds between the first and second firing. I saw about 9 Soldiers running up Silsbys Alley into the Street. I went into the Street but did not see them there.
       
       Friday 26 October 1770.
       Joseph Edwards. I heard the Bells. Came down King street. Saw some Boys about the Centinel abusing him. Advised them to go off. They told me they would. They were calling for others and gave three cheers. There were about 12 or 15 who abused the Centinel. Presently the Guard came and I heard the word prime and load given. I took it the Grenadier on the left hand gave the word. He was dressed in red and had a Gun in his hand for I saw him prime. I stood below the steps on the flat stones and he stood below me. There was a large number of People in the Streets and were gathering.
       John Frost. I heard the Bells and came out. The People in Cornhill said the Soldiers and People were fighting and they had drove the Soldiers into the Barracks. They huzza’d up the Street. I went up and saw two boys and some men about the Centinel. One of the Boys said to the Centinel this is the dog that knockd me down. The body of the People were about two yards off looking at the 2 boys and the Centinel who went to the steps and loaded and struck his Gun against the door, as I took it, to get in. He did not touch the latch. The people in general seem’d to cry damn him he dare not fire. I did not hear the Centinel call for help but saw the Guard come and a man who I took to be the Captain. He had a thing or Plate upon his breast—a Sash on—a Sword in his hand—and Regimentals. He stood in the rank three Soldiers on his right. I did not see the Party till drawn up.
       
       Benjamin Lee. I heard the Bells ring. Ran out. Came to Dock-square. The People about 30, told me the Soldiers and Inhabitants were fighting. We all ran up into King street and there I saw the two Barbers boys. One of ’em said thats the dog that knock’d me down. Thereupon the People generally cried kill him, kill him, knock him down. Some of them had walking Sticks but not Clubs as Mobs have. There were about 60 People about the Centinel. He ran to the steps and knock’d at the door. After he found he could not get in he Primed and loaded and rested his Gun on his hip. They press’d on. He bad them stand off. They said Damn him he durst not fire. The Centinel then called turn out main Guard. They came and posted themselves about him. I saw Capt. Preston as soon as the Soldiers were ranged. A man went and asked him if he was going to fire. No Sir upon my honor if I can any way avoid it. I knew the Captain by sight and name. He stood to the left of the whole rather behind with his back towards the long Wharfe. He had his Regimentals, a hat on, his breast plate and Sash round his body and Sword in his hand. I saw no Snow balls. I went away as soon as the Man spoke to the Captain.
       Richard Palmes. Being at the Coffee House after 9 heard the Bells. Went up King Street. Saw the Centinel walking quietly. Went up by the Town House. People told me the Soldiers at Murrays barracks were abusing the People. I went there saw a number of Officers at the Gate with Guns and People before them about 20 or 30. I ask’d the Officer why they suffered the Men to be out after eight oClock. Do you mean to teach me my duty. No but to remind of it. One of the Officers said the Soldiers are gone into the Barracks, let the People go home. Mr. Lamb said home, home. They went off. I came through the alley with Mr. Hickling. I saw Mr. Pool Spear. I walked with him to the Pump. Somebody there said there was a Rumpus in King Street. I went down. When I had got there I saw Capt. Preston at the head of 7 or 8 Soldiers at the Custom house drawn up, their Guns breast high and Bayonets fixed. Found Theodore Bliss talking with the Captain. I heard him say why don’t you fire or words to that effect. The Captain answered I know not what and Bliss said God damn you why don’t you fire. I was close behind Bliss. They were both in the front. Then I step’d immediately between them and put my left hand in a familiar manner on the Captains right shoulder to speak to him. Mr. John Hickling then looking over my shoulder I said to Preston are your Soldiers Guns loaded. He answered with powder and ball. Sir I hope you dont intend the Soldiers shall fire on the Inhabitants. He said by no means. The instant he spoke I saw something resembling Snow or Ice strike the Grenadier on the Captains right hand being the only one then at his right. He instantly stepd one foot back and fired the first Gun. I had then my hand on the Captains shoulder. After the Gun went off I heard the word fire. The Captain and I stood in front about half between the breech and muzzle of the Guns. I dont know who gave the word fire. I was then looking on the Soldier who fired. The word was given loud. The Captain might have given the word and I not distinguish it. After the word fire in about 6 or 7 seconds the Grenadier on the Captains left fired and then the others one after another. The Captain stood still till the second Gun was fired. After that I turned and saw the Grenadier who fired first attempting to prick me by the side of the Captain with his Bayonet. I had a large Stick in my hand. I struck over hand and hit him in his left arm. Knocked his hand from his Gun. The Bayonet struck the Snow and jarr’d the breech out of his hand. I had not before struck at any body. Upon that I turnd, thinking the other would do the same and struck at any body at first and hit Preston. In striking him my foot slip’d and my blow fell short and hit him, as he afterwards told me, on the arm. When I heard the word fire the Captains back was to the Soldiers and face to me. Before I recovered the Soldier who fired the first Gun was attempting again to push me through. I tossed my Stick in his face. He fell back and I jump’d towards the lane. He push’d at me there and fell down. I turn’d to catch his Gun. Another Soldier push’d at me and I ran off. Returnd soon and saw the dead carrying off and the party was gone. The Gun which went off first had scorched the nap of my Surtout at the elbow. I did not hear the Captain speak after he answered me. Was there but about 3/4 of a minute in the whole. There was time enough between the first and second Gun for the Captain to have spoke to his Men. He stood leaning on the dagger in the scabbard. At the time of the firing there was between 50 and 80 People at some distance not crowding upon the Soldiers and thin before them.
       
       Theodore Bliss called again. I related an account of the affair to John Coffin.
       
       
       
       
       
       Matthew Murray. Heard the Bells and ran out and heard what was in King street. I went in and got the handle of a Broom. Went to King Street. Saw no Soldiers. Went to Murrays Barracks. The Soldiers were gone. They bid me go home. Went into King Street, heard the Barbers boy say this is the man struck me with the breech of his Gun. The Centinel went to the steps and loaded. They dared him to fire. The Guard came down. I saw ’em load. Somebody spoke to the Captain and told him he had best withdraw none of the People would interrupt him. I stood next to the Grenadier. Saw a stick or piece of Ice strike him upon his right side. On which he instantly fired and I went off. I heard no order given. I stood within two yards of the Captain. He was in the front talking with a Person, I dont know who. I was looking at the Captain when the Gun was fired. The Soldier stood on the Captains right. I saw two or three Snow balls thrown at the Soldiers before the Gun was fired, but none after for I went off immediately. The Captain had a Sword in his hand. I know not whether he had a Surtout on but believe he had. I know Capt. Preston by sight. The Prisoner is the Man. A Woman crowded by and spoke to the second Soldier on the right. I think if the Captain had given orders anything loud I should have heard.
       Andrew a Negro Servant. Hearing the bells ring came out. I met one of my acquaintance at the bottom of School Street holding his Arm. He said the Soldiers had begun to fight and were killing every body. One had struck him with a Cutlass and almost cut his arm off. He advised me not to go. I told him a good club was as good as a Cutlass and he had better go and see if he could not cut too. Went to the Main Guard. Saw two Centinels much enraged with the People who were crying who buys Lobsters. I stood two or three minutes, saw the People, about 20, some with sticks run down by Jacksons corner. We went on towards the whipping Post. Some threw Snow balls at the People round the Custom house. They returnd none. Some boys who stood near the middle of the street said they have got his Gun away and now we will have him. I then heard them give 3 cheers round the Custom house. Then run up to the Town house to see if the Main Guard would not turn out. I went to the corner and 7 or 8 Men came out. Were in a line with an Officer before ’em, with a Sword in his hand, a laced hat on, and a red Coat, and I remember Silver on his Shoulder. They then filed and went to the Custom house. The Men seemed to be in great rage. The Officer was either on the Northerly side of ’em or else before ’em. I was behind them. I did not see the Officer after he passed the corner of the Town house. I stood at Peck’s corner. The Soldiers had got down. The People gave 3 cheers. The Boys at Pecks corner kept pelting snow balls over that way. I jumped off a Post on which I stood. Went over. Crowded through. Heard the people halloo here comes Murray with the Riot Act. They turned about and pelted somebody who ran thro’ Pudding lane. I ran to Phillips’s corner. I went from thence to try to get to the Custom house and get through the People. When I was at the head of Royal Exchange I heard the Grenadier who stood next the corner say damn your blood stand off, or back. The People without were crowding in to see those within forcing themselves from the Grenadier who was pushing his Bayonet at ’em. A young fellow said Damn you, you bloody back Lobster are you going to stab me. He said by God will 1. A number said come away, let ’em alone, you have nothing to do with ’em. Turning round to see who there was I saw the Officer and two Men were talking with him. Some jumping upon their backs to hear what was said. I heard somebody I took to be the Officer say stand off and something I could not understand. I then heard somebody say Damn him he is going to fire and then they all began to shout, gave three cheers, clapd hands and said Damn them they dare not fire and began to pelt Snow balls at the Soldiers. I saw Snow balls thrown and saw the Soldiers dodging and pushing their Bayonets. I saw several Snow balls hit them. I was crowding to get as near to the Officer as I could. A Person who stood near behind me with trowsers on as the Grenadier pushed at him in his station struck the Gun aside with a long stick. The Grenadier told ’em to draw back. If he had stepd from his Station he might have killed me. I was just out of his reach. Some that stood round me endeavoured to go back. Some people came from Jacksons corner Damn ’em, knock over we are not afraid of ’em. A stout man forced his way through came up between me and the Grenadier. He had a stick in his hand. I saw him strike at the Officer. Persons were talking with him. I saw him dodge and try to fend off the blow with his arm. He then began to strike on the Grenadiers Gun who stood about a yard and a half from the Officer on the right. I saw the Grenadier attempt to stick him with his Bayonet. He put it aside with his left hand, step’d in and gave a lick upon the Grenadiers neck or Shoulder with his Club. It was a cord Wood stick not very long. As he struck I turnd about, looked at the Officer. There was a bustle. The stout man had still hold of the Bayonet. After the Molatto was killed I took him to be the man. While I was looking at the Captain the People crowded me on between the Soldiers, upon the Mans having the advantage of the Grenadier, crying kill ’em, kill ’em, knock ’em over. Thereupon the Grenadier step’d back relieved himself and began to pay on the people with his Gun to beat them back. They rush’d back very quick making a great noise or screeching huzzaing and bid the Soldiers fire damn you, you dare not fire. I jump’d back and heard a voise cry fire and immediately the first Gun fired. It seemd to come from the left wing from the second or third man on the left. The Officer was standing before me with his face towards the People. I am certain the voice came from beyond him. The Officer stood before the Soldiers at a sort of a corner. I turned round and saw a Grenadier who stood on the Captain’s right swing his Gun and fire. I took it to be Killeroy. I look’d a little to the right and saw a Man drop. The Molatto was killed by the first Gun by the Grenadier on the Captains Right. I was so frightened, after, I did not know where I was. The first place I found myself in was Dehone’s entry.
       
       Mr. Wendall Master of the Black was Sworn and examined to his Character for the satisfaction of the Court tho’ no exception had been taken to it. He has lived with me ten years. His character for truth, integrity and understanding is good.
       Andrew the Black re-examined. The time from my seeing the Guard planted at the Custom house to the 2d gun did not exceed 5 or 6 minutes.
       John Coffin. Theodore Bliss a few days after the affair told me he was in the Street and at the time of the Soldiers firing he spoke to the Captain and asked him if his men were going to fire. The Capt. said no by no means.
       Theodore Bliss again. I do not now remember those words but I gave Coffin an account.
       Jack Negro Servant to Doctr. Lloyd. Hearing the Bells ring I ran out and went down to a great many Men by the Custom house. A Snow ball hit me on the head. I went to Stone’s door. Heard a gun and saw one man dead.
       Daniel Cornwall. Hearing the Bells ring I ran to King street. Saw a lad who told me a damnd Rascal of a Soldier had struck a Man with a Cutlass. I said where is the damnd villain gone. They gave three Cheers and went to Murrays Barracks. They were not there. Some the People had sticks. I went into a number round the Custom house. Some of them flinging Snow balls and Oyster Shells at the Centinel. Some were for killing him. Some for taking the Sentry Box and burning it. Some for throwing over board. Standing in the middle of the Street saw the Soldiers by the Sentry box. Capt. Preston before ’em. Saw a young man talking with him. I went within two yards of him. He seemed much concerned, but I could not hear any thing. Presently heard a stick come against a Gun—immediately—about 1/4 of a minute a Gun went off. I know not who fired it. Capt. Preston was within 2 yards of me—before the Men—nearest to the right—facing the Street. I was looking at him. Did not hear any order. He faced me. I think I should have heard him. I directly heard a voice say Damn you why do you fire. Dont fire. I thought it was the Captains then. I now believe it but dont know. I then ran away.
       William Sawyer of Bolton a Country Town. Hearing the Bells ring for fire I ran towards the Town house. Came to the Guard. Saw some Soldiers fixing their Bayonets. Saw people down Street. Went. The Soldiers came and faced about. The people closed upon them. They stood dallying. I was first on the left Wing but crowded to the right at Exchange lane. The Soldiers were pushing to keep the people off. They came as close as they could. The people kept huzzaing. Damn ’em. Daring ’em to fire. Threw Snow balls. I think they hit ’em. As soon as the Snow balls were thrown and a club a Soldier fired. I heard the Club strike upon the Gun and the corner man next the lane said fire and immediately fired. This was the first Gun. As soon as he had fired he said Damn you fire. I am so sure that I thought it was he spoke. The next Gun fired and so they fired through pretty quick. I ran off as soon as they had fired. Heard a clattering on the pavements and saw a Soldier down. I was in a fright and cant say. I was looking on the man that first fired. I do believe it was the man on the right who had a Gun and am satisfied of it. Others might have said the same but I did not hear them. The people were crying fire. I dont believe the Soldiers did.
       Jane Whitehouse. I live nigh the Centinel. Heard a noise. Went out. Ask’d the Centinel whats the matter. He didn’t know. Some people came and said there’s the Centinel, the bloody back Rascall, let’s go kill him. They kept gathering throwing Snow balls, Oyster Shells and chunks of Wood at the Centinel. Beat him from out of his Box to the steps. A space after saw a party coming from the Main Guard, an Officer which proved to be Capt. Preston with them. He desired his Men to halt and the Centinel to recover his Arm, fall into his Rank and march up to the Main Guard. The Centinel fell in and the men wanted to move forward to the Guard house but could not for the Riot. The people called out fire, damn you why dont you fire, you cant kill us. I steppd to the Party. Heard a Gentleman ask the Capt. if he was going to order his men to fire. He said no Sir by no means, by no means. A Man—the Centinel—then pushed me back. I step’d back to the corner. He bid me go away for I should be killed. A Man came behind the Soldiers walkd backwards and forwards, encouraging them to fire. The Captain stood on the left about three yards. The man touched one of the Soldiers upon the back and said fire, by God I’ll stand by you. He was dressed in dark coloured Cloaths. I don’t remember he had a Surtout or any lace about him. He did not look like an Officer. The man fired directly on the word and clap on the Shoulder. I am positive the man was not the Captain. My attention was fixed on him, for the people said there’s the Officer damn him lets kill him. I am sure he gave no orders. I saw the People throw at them. I saw one man take a chunk of wood from under his Coat, throw at a Soldier and knocked him. He fell on his face. His firelock out of his hand. Near the little run of water by the Sentry box. He was the right hand Soldier. This was before any firing. The man recovered himself and took up his firelock. The chunk was thrown a few minutes before the man clap’d the Soldier on the back. The second gun went off about a minute after the first. I didn’t hear any body say fire between the first and second Gun.
       
        It being said that Jane Whitehouse thought there was no obligation from Oaths administred by holding up the hand she was Sworn upon the Bible.
        
       
       
       Newton Prince a Negro a Member of the South Church. Heard the Bell ring. Ran out. Came to the Chapple. Was told there was no fire but something better, there was going to be a fight. Some had buckets and bags and some Clubs. I went to the west end of the Town House where were a number of people. I saw some Soldiers coming out of the Guard house with their Guns and running down one after another to the Custom house. Some of the people said let’s attack the Main guard, or the Centinel who is gone to King street. Some said for Gods sake don’t lets touch the main Guard. I went down. Saw the Soldiers planted by the Custom house two deep. The People were calling them Lobsters, daring ’em to fire saying damn you why don’t you fire. I saw Capt. Preston out from behind the Soldiers. In the front at the right. He spoke to some people. The Capt. stood between the Soldiers and the Gutter about two yards from the Gutter. I saw two or three strike with sticks on the Guns. I was going off to the west of the Soldiers and heard the Guns fire and saw the dead carried off. Soon after the Guard Drums beat to arms. The People whilst striking on the Guns cried fire, damn you fire. I heard no Orders given to fire, only the people in general cried fire.
       James Woodall was Sworn on the Bible. I came into King Street, saw a great number of People there and a party of Soldiers and an Officer at the Main guard and followed them to the Custom house. The Sentry box was in the Gutter and the Centinel fell in with the Soldiers. They were drawn up. I saw one Soldier knock’d down. His Gun fell from him. I saw a great many sticks and pieces of sticks and Ice thrown at the Soldiers. The Soldier who was knock’d down took up his Gun and fired directly. Soon after the first Gun I saw a Gentleman behind the Soldiers in velvet or blue or black plush trimd with gold. He put his hand towards their backs. Whether he touched them I know not and said by God I’ll stand by you whilst I have a drop of blood and then said fire and two went off and then the rest to 7 or 8. I stood between Capt. Preston and the Lane. The Captain, after, seemed shocked and looked upon the Soldiers. I am very certain he did not give the word fire. I did not hear the word but once till after all the firing. They said ’twas only Powder and bid them fire. I saw one Person speak to the Captain when the first gun was fired. The people at the time of firing were about 4 yards distant. The Soldiers were in a single rank. The Gentleman behind had a Wigg.
       Joseph Helyer. Hearing the bell ring I repaired to the middle Town. Passed up Cornhill. The Street was still. Went down to the Custom house. Saw some people about the Centinel who was on the steps. Heard some young voices say fire if you dare. Some people came along and told the Boys not to molest the Centinel. I went up King street near the foot of the Town house. Met 8 or 10 Soldiers coming down. I observed a Commission officer with them. I heard a Person say to the Officer you need not or you won’t fire upon them, you have nothing to do but to keep them off. The Soldiers went to the Custom house. As soon as they got there I heard a confused noise and went down and found them in a rank intire. Whether 1/2 moon or strait I know not, with their Bayonets charged. Just after I passed the last Man on the left a gun was fired on the right. In about 20 seconds a second. In about 10 seconds a third. The last man but one fired on the left last. I heard no orders. It appeared to me the Soldiers who fired acted pure nature. I mean they acted and fired by themselves because of their being disciplined and fired without orders. I saw no contest between the Soldiers and Inhabitants that could justify their firing and when I saw the men lying in the Street I could not believe they were dead. After the firing the Captain said dont fire upon the Inhabitants. When I went to the Custom house there were but about 30. At least about 100 or 60. The Sentry box was not in the Gutter.
       Captain James Gifford. About 10 OClock went to the Main Guard and found Capt. Preston. He told me he had sent a Party to Protect the Centinel. That the Mob attacked them so furiously that they fired upon them.
       The Prisoner asked did you ever know an Officer order Men to fire with their Bayonets charged: answer no.
       Thomas Handaside Peck. I was at home when the Guns were fired. I heard ’em distinct. I went up to the main guard and addressed my­self to the Captain and said to him What have you done? He said, Sir it was none of my doings, the Soldiers fired of their own accord, I was in the Street and might have been shot. His character is good as a Gentleman and Soldier. I think it exceeds any of the Corps.
       Harrison Gray junr. About 1/4 after 9 went into the Street and saw about 60 Persons round the Centinel insulting him. I advised ’em to let him alone and told ’em if he had offended ’em that was not the place to resent it. They continued noisy and said damn him let him fire he has but one Gun. I told ’em he was so near the Guard he could have a party presently. They continued very noisy and I went in to Mr. Paine’s.
       John Gillespie. About 7 o’Clock, in the forestreet, towards the South end met a number of Inhabitants coming down with Sticks and Clubs. After, was told the Bell rang for fire, but was told by Mr. Freeman there was no fire but the People were fighting somewhere with the Soldiers. Some people said by God lets go to their assistance. Came to the Guard House. Saw a great many People there. Went home and heard the Guns fired.
       Saturday 27 October 1770
       Lieutenant Governor. I suppose I need not mention any thing which preceded my coming into King Street. I was pressed by the people almost upon the Bayonets. The People cried the Governor. I called for the Officer. He came from between the Ranks. I did not know him by Moon light. I had heard no circumstances. I inquired with some emotion, How came you to fire without Orders from a Civil Magistrate? I am not certain of every word. I cannot recollect his answer. It now appears to me that it was imperfect. As if he had more to say. I remember by what he said or his actions I thought he was offended at being questioned. Before I could have his full answer the people cried to the Town house, to the Town house. A Gentleman by me (Mr. Belknap) was extremely civil. I thought he press’d my going into the Town house from a concern for my safety. I was carried by the crowd into the Council Chamber. After some hours Capt. Preston was brought there to be examined. I heard him deny giving Orders. I am very sure it did not occur to me that he had said anything in answer to my question in the Street which would not consist with this denial. My intention in going up was to enquire into the affair. I have no particular intimacy with Capt. Preston. His general character is extremely good. Had I wanted an Officer to guard against a precipitate action I should have pitched upon him as soon as any in the Regiment.
       The Evidence was ended.
      